PER CURIAM.
Outside the questions whether the testimony of the plaintiff and a wayfarer countervailed that of the conductor, the motorman, and a foot passenger as to negligence, contributory negligence, and the absence of either or all, the reception against objection and exception of evidence of business profits called earn*177ings, of many plaints not mentioned in the bill of particulars, of substantial payments to a physician not called and the value of whose services was not shown, and as to other outlays not proven material, require reversal.
Judgment reversed, and a new trial ordered, with costs to the appellant to abide the event.